Citation Nr: 0843498	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement for service connection for 
schizophrenia and if so, is service connection warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A.F., L.F. & C.E.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1977. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA).  

By history, it is noted that in October 1981 the RO denied 
the veteran's claim of entitlement to service connection for 
schizophrenia.  The veteran did not appeal the determination; 
thus, it became final.  In June 1990, the RO issued a 
decision on new and material evidence and determined that no 
new and material evidence was submitted to reopen the 
veteran's claim.  Several additional rating decisions denied 
the veteran's request to re-open his claim for schizophrenia.  
In November 2004, the veteran's claim to reopen was again 
denied and the veteran did not appeal the decision.  The 
decision became final in November 2005.  

In November 2005, an informal claim to reopen the matter was 
again received.  


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied in a 
November 2004 rating decision.  The veteran was notified of 
this decision and he did not file an appeal.

2.  Evidence received since the November 2004 rating decision 
is not cumulative or redundant and related to an 
unestablished fact necessary.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for schizophrenia.





CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's November 2004 decision, which denied a claim of 
entitlement to service connection for schizophrenia; the 
claim of service connection for schizophrenia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis

In the November 2004 rating decision, the RO denied the claim 
for entitlement to service connection for schizophrenia on 
the basis that no new and material evidence was submitted.  
The relevant evidence of record at the time of the decision 
consisted of the veteran's service treatment records, 
treatment records from Miami VA Medical Center from August 
1995 to July 1999 and from June 2004 to October 2004, a 
letter from Dr. M.A. dated in July 1999, a statement from the 
veteran's mother dated in March 2000, a statement from C.R. 
dated in March 2000 and a statement from E.F. dated in March 
2000.  The veteran was notified of the decision in November 
2004.  The veteran did not file an appeal and the November 
2004 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

In November 2004, the veteran submitted a new claim for 
schizophrenia.  The evidence submitted since the November 
2004 rating decision includes letters from the veteran's 
mother dated in March 2006 and April 2006, an Order of 
Plenary Guardianship of the Person and Property of the 
veteran dated in February 2005, treatment records from 
Creedmoor Psychiatric Center from June 1981 to August 1989, 
treatment records from Jackson Health System from August 1980 
to March 2005, treatment records from Community Health of 
South Dade dated in November 2004, treatment records from 
Larkin Community Hospital from February 2005 to September 
2005, treatment records from Quest Diagnostics dated in 
December 2005, treatment records from Finley Clinical 
Laboratory dated in October 2005, treatment records from VAMC 
Florida from January 1999 to October 2005, a transcript from 
a hearing before the undersigned, a statement from the 
veteran's mother dated in March 2007 and a letter in Spanish 
from the veteran's mother (a translation was obtained and is 
incorporated with the case file.)

The Board finds the that the evidence submitted is new 
because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  
This evidence is not material because while it shows a 
current diagnosis of schizophrenia, there is no evidence to 
show that the veteran's schizophrenia began in service, nor 
was there any medical opinion, which offers a link between 
the veteran's current schizophrenia and his service.  

With regard to the testimony at hearing and the statements 
from the veteran's mother, they are not sufficient to 
establish a link between service and the current disability, 
as a layperson without the appropriate medical training and 
expertise, is not competent to provide a probative opinion on 
a medical matter, to include a determination of the origins 
of a specific disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Therefore, as there is no evidence of a link between the 
veteran's current diagnosis of schizophrenia and his service, 
the Board does not find that there is material evidence with 
which to reopen the veteran's claim.  No medical evidence 
links the veteran's current disability with his service more 
than 30 years ago. 

As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2006.  As to 
informing the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of January 2006 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The January 2006 letter contained this notice, stating what 
is necessary to establish a claim for service connection and 
informed the veteran of what qualifies as new and material 
evidence and what is needed to establish service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a July 
2006 letter.  While this letter was sent after the rating 
decision, the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for schizophrenia 
remains final and is not reopened.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


